DETAILED ACTION
Election of Species
Claim 1 is generic to the following disclosed patentably distinct species:
A species of a saccharide base with specificity to each essential component therein;
a species of a natural or artificial sweetener;
a species of pharmaceutical agent, or specific combination thereof.

 The species are independent or distinct because at least the following reason(s) apply:
	Different saccharide bases exist in the art to which the invention pertains with different chemical species and associated (bio)chemical properties, and are therefore considered distinct. For example, saccharide bases can include agar, pectin and starch can all form gels, however each has different chemical structure and therefore different properties (see, e.g., Greweling, Peter P1; pp. 257-269, particularly the Table on p. 269). Accordingly, the different species of saccharide bases are considered distinct in the art to which the invention pertains.
	Different sweetening agents exist in the art to which the invention pertains with different components and associated (bio)chemical properties, and are therefore considered distinct. For example different sweeteners have different levels of 
	Different pharmaceutical active agents exist in the art to which the invention pertains with different components and associated (bio)chemical properties, and are therefore considered distinct. For example, acetylsalicylic acid (Aspirin) is a non-steroidal anti-inflammatory drug whereas codeine is an opioid, and loratadine is an antihistamine. Accordingly, the different species of pharmaceutical active agents are considered distinct in the art to which the invention pertains.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species with particularity for each of items (a) through (c).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search of a species of items (a) through (c) would not necessarily overlap or be coextensive with a search of other species, especially considering the different classes of chemicals disclosed. For example, a search of the patent or non-patent literature for a pectin saccharide base would not necessarily overlap with a search for a starch (e.g. tapioca) saccharide base. Accordingly, the different disclosed 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (of each of items (a) through (c)) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619           

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Chocolates and confections: formula, theory, and technique for the artisan confectioner” 2007; The Culinary Institute of America; pp. 257-269